ON REHEARING
JANVIER, J.
Rehearing was granted because of the insistence of counsel for plaintiff that an application for a new trial on the merits constitutes a waiver of an objection to the jurisdiction and because such contention was not adequately considered or discussed in our original opinion.
It is conceded that the judgment rendered by the Ohio court and which forms the basis of this suit was, when rendered, an absolute nullity because of the lack of jurisdiction in the Ohio court over the persons or property of the defendants. It is contended, however, that, although the judgment', when rendered, was entirely without legal effect, nevertheless, by their request to the Ohio court to grant them a new trial, defendants waived their theretofore reserved objections to the jurisdiction of that court and that thereafter the refusal of that court to grant a new trial and the affirmance of the judgment by the appellate court gave life thereto and entitles that judgment to full faith and credit here.
Our original opinion (129 So. 185) was based largely on two decisions of the Supreme Court of the United States: Harkness v. Hyde, 98 U. S. 476, 479, 25 L. Ed. 237, and Hassler v. Shaw, 271 U. S. 195, 46 S. Ct. 479, 70 L. Ed. 900, in each of which it Was held that a defendant, improperly sought to be brought into a court without jurisdiction, may, if he first objects to the jurisdiction and thereafter properly reserves his rights under such objection, nevertheless answer to and go to trial on the merits, without waiving his rights under his objection to the jurisdiction. In the Harkness case a motion for new trial was made by defendant and as the result of that motion the judgment was reduced, and, thus, that decision is clearly authority for the view that an application for a new trial, including other than jurisdictional questions, should not necessarily be considered as a waiver of previously made objections to the jurisdiction.
*701It is true that in the reported opinion in that case it is not made to appear whether the application for new trial contained a reservation of rights under the previously filed objection to the jurisdiction, and it may be argued that such a reservation must have been actually present in the pleadings there, and it is argued here that the application which is relied on as constituting a waiver of the jurisdictional objection does not contain such a reservation.
This contention presents two questions: First, a proper interpretation of the wording of the application; whether it can be construed as containing an objection to the jurisdiction. Second, if it does not contain such an objection, was one necessary in view of the oft-repeated objections in the pleadings previously filed, and particularly in view of the objection contained in the answer or general appearance.
There can be no doubt that there was no actual intention on the part of defendants to abandon their objection and to accept the jurisdiction of the Ohio court. The entire record indicates persistent resistance in this regard, so that to construe the application for new trial as constituting an intentional waiver is impossible.
Suppose a new trial had been granted, what issues would have been presentable thereon? Could the objections to the jurisdiction have been again urged? Even if we concede for the moment that a new trial would not have re-opened for further consideration the previously filed special pleas to the jurisdiction, surely it would have placed again at issue all matters made controversial by the answer, and we find that in the answer 'or general appearance the first contention made was that the court was without jurisdiction. The first defense reads as follows:
“First defense. Defendants deny that this court has any jurisdiction over their pei’sons. The subsequent defenses pleaded herein shall be without prejudice to their first defense.”
If a defendant requests a new trial on issues presented by his answer and if his answer, in its opening allegation, contains a denial of jurisdiction, how is it possible to say that the application must be construed as a waiver of objection to jurisdiction? It isi true that the specifications of error set forth in the application for a new trial do not unequivocally contain an objection to the jurisdiction, nor a reservation of rights under previous objections, but surely, in view of the objections so often repeated theretofore, any ambiguity in that application should be construed riot as a waiver, but, rather, in a contrary manner.
It is argued that, since full faith and credit should be given toi the decision of a court of a sister state, the presumption follows that there has. been a waiver of objection, since that judgment cannot be valid unless there has been such a waiver. If we are to indulge in presumptions, we cannot avoid presuming that no waiver was intended under the circumstances presented here. And this second presumption is more reasonable than the first because it is fair to presume that, where one has persistently objected, he will continue to do so, but the presumption that a foreign judgment is entitled to full faith and credit is much weakened by the fact that it is conceded that . when that judgment was rendered it was totally invalid.
Furthermore, we believe that it would be most unreasonable to hold that a de*702fendant brought into a foreign court against his will, and over his objection, must, at the risk of losing his rights to object to the jurisdiction, repeat and reiterate his objections on every possible occasion.
In Harkness v. Hyde, supra, and in Hassler v. Shaw, dupra, the Supreme Court of the United States has announced a most reasonable doctrine to the effect that, after proper objection to the jurisdiction and after being overruled on that question and, after reserving his rights under his objection, a defendant need not sit idly by and permit judgment to be rendered against him, but may then meet the issue to the best of his ability and attempt to prevent the rendition of a judgment against him, even by a court with no jurisdiction over him. If, then, he may avail himself of his defenses, surely it would be illogical to hold that his rights in this regard are limited to one trial in the nisi prius court, if, under the laws of the jurisdiction into which he has been forced, a litigant is granted the right to apply for a new trial and to appeal. Having been forced against his will to go to trial in a jurisdiction of his opponent’s selection, he is entitled to the full measure of judicial supervision provided by the laws of that jurisdiction, and his recourse thereto cannot be construed as an abandonment of his previously existing objections thereto, if 'he has in the first instance unequivocally placed himself on record and has not thereafter, either affirmatively or by actions which plainly show acquiescence, withdrawn his objections.
Our original decree is reinstated and made the final judgment of this court.